Citation Nr: 1728119	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-25 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as a result of herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied the Veteran's claims for service connection for Parkinson's disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that the evidence does not show, and the Veteran does not contend, that his Parkinson's disease had its onset during service, within one year of his service discharge, or is related to any aspect of his military service other than his alleged herbicide agent exposure.  The Veteran also does not contend that he had continuity of symptoms of Parkinson's disease since service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran contends that his Parkinson's disease is related to alleged herbicide agent exposure, to include Agent Orange, while serving in the Korean demilitarized zone (DMZ).

The law provides a presumption of service connection for certain diseases, including Parkinson's disease, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in Vietnam or in or near the Korean DMZ between April 1, 1968 and August 31, 1971, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).

In the instant matter, the record reflects that the Veteran served in Korea from April 1967 to approximately January 1968 with Company B, 1st Battalion, 32nd Infantry Regiment, 7th Infantry Division.  Furthermore, VA's Adjudication Procedures Manual, M21-1, includes a list of units or other military entities that the Department of Defense has identified as operating in the Korean DMZ during the qualifying time period of April 1, 1968, to August 31, 1971, that includes the 1st Battalion, 32nd Infantry.  See M21-1 at IV.ii.1.H.4.b.  However, as the Veteran's service in Korea concluded prior to April 1968, a presumption of herbicide exposure based upon such service is not warranted.  See 38 C.F.R. §§ 3.307 (a)(6)(iii).

Even so, the M21-1 indicates that a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a veteran claims exposure in Korea and the service was not between April 1, 1968, and August 31, 1971, or in a unit or entity listed in IV.ii.1.H.4.b.  See M21-1 at IV.ii.1.H.4.c.  In August 2001, the JSRRC issued a formal finding that the Veteran was not exposed to herbicidal agents in Korea.  However, the Veteran's representative has stated that the Army Center for Unit Records Research (CURR) previously indicated that chemical herbicide agents were sprayed by Republic of Korea (ROK) Armed Forces along the southern boundary of the DMZ from 1967 and 1969.  See October 2014 Statement of Accredited Representative.  

In the instant case, as the record reflects that the Veteran served in a unit acknowledged by the Department of Defense as operating in the Korean DMZ, but such was outside of the recognized time period for presumptive service connection, the Board finds that a remand is necessary in order to contact JSRRC to attempt to verify whether the Veteran was present in the area where herbicidal agents were sprayed by ROK Armed Forces.  



Accordingly, the case is REMANDED for the following action:

1.  Send a request to JSRRC in an attempt to verify the Veteran's exposure to herbicide agents consistent with his service in Korea with Company B, 1st Battalion, 32nd Infantry Regiment, 7th Infantry Division, pursuant to M21-1, IV.ii.1.H.4.c.  Specifically, JSRRC should attempt to verify whether the Veteran was present in the area where herbicidal agents were sprayed by ROK Armed Forces from 1967 to 1969.  JSRRC should be provided with any necessary documentation.  Any response should be documented in the claims file.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




